Exhibit 10.40 December 1, 2016 PERSONAL AND CONFIDENTIAL [Name] Re:Special Bonus Award Dear [Name]: In recognition of your continued service to DDR Corp. ( “Company”), the Company hereby provides to you an opportunity to earn a one-time, special bonus award (the “Bonus”) if you meet certain requirements.This letter agreement (“Bonus Letter”) sets forth the terms and conditions of your Bonus opportunity, including the requirements that you must meet to receive any Bonus payout.You must sign and return the enclosed copy of this Bonus Letter within seven (7) days of the date of this Bonus Letter to be eligible for the Bonus. 1.Bonus Opportunity.Subject to Section 2 below, if you remain in the continuous employ of the Company through January 1, 2018, you will be entitled to a Bonus payout in an amount equal to your Company-provided target annual cash incentive opportunity as in effect on March 1, 2017.If earned, the Bonus will be paid to you in a lump sum (less applicable tax withholdings) within 30 days following January 1, 2018.Except as otherwise provided in Section 2, this Bonus Letter will automatically terminate, and no Bonus will be earned, if your employment with the Company terminates for any reason prior to January 1, 2018. In the event that you are on an approved leave of absence as of January 1, 2018, the Bonus will be earned as of the date of your return from leave and paid to you in a lump sum (less applicable tax withholdings) within 30 days following your return. 2.Certain Terminations of Employment.If, prior to January 1, 2018 and at a time when this Bonus Letter is still in effect, your employment with the Company is terminated (i) by the Company without Cause (as defined below), (ii) by the Company due to Disability (as defined below) or (iii) by reason of death, then you will be entitled to a Bonus in an amount equal to (a) if the termination occurs prior to March 1, 2017, your Company-provided target annual cash incentive opportunity as in effect on the date of such termination of employment, or (b) if the termination occurs on March 1, 2017 or thereafter through January 1, 2018, your Company-provided target annual cash incentive opportunity as in effect on March 1, 2017.If earned, the Bonus will be paid to you in a lump sum (less applicable tax withholdings) within 30 days following the date of such termination of employment. 3.Not in Lieu of Annual Cash Incentive Opportunity.For the avoidance of doubt, the Bonus opportunity described in this Bonus Letter is in addition to, and not in lieu of, any annual cash incentive opportunity with the Company that may otherwise be applicable to you. 4.Certain Defined Terms. (a) Cause.For purposes of this Bonus Letter, “Cause” has both the meaning ascribed to such term in your change in control or similar agreement with the Company or any subsidiary of the Company (an “Individual Agreement”), if any, plus “Cause” also means the occurrence of any of the following circumstances:(i)your indictment for, or plea of guilty or nolo contendere to, a felony or a crime involving dishonesty, fraud, or moral turpitude; (ii)conduct by you that brings the Company or any subsidiary or affiliate of the Company into public disgrace or disrepute; (iii)you commit an act that is not, or a series of acts that are not, taken in good faith and the commission of such act or series of acts results in material injury to the business reputation of the Company; (iv)gross negligence or gross misconduct by you with respect to the Company or any subsidiary or affiliate of the Company; (v)you commit an act or series of repeated acts of dishonesty that are materially inimical to the best interests of the Company; (vi)you fail to follow the lawful directions of your direct supervisor, which is not cured within three days after written notice thereof to you; (vii)other than as a result of Disability, you consistently fail to perform your duties and responsibilities to the Company and the failure continues for 15 days after the Company has advised you in writing of that failure; or (viii)you have materially breached any provision of this Bonus Letter or any other agreement between you and the Company or any subsidiary or affiliate of the Company and the breach has not been cured in all substantial respects within 30 days after the Company has advised you in writing of the nature of the breach.
